Citation Nr: 0717385	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), now 
effective June 23, 2003. 

2.  Entitlement to an increased initial rating for chronic 
diarrhea, now rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to July 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 30 percent rating for PTSD, 
effective June 23, 2003, and that denied service connection 
for chronic diarrhea.  

In March 2005, the RO denied a petition for an earlier 
effective date for service connection for PTSD and granted 
service connection and a 10 percent rating for chronic 
diarrhea. 

In September 2006, the veteran testified before the Board 
sitting at the RO by videoconference from a VA benefits 
office.   


FINDINGS OF FACT

1.  In August 1997, the RO denied a claim for service 
connection for PTSD.  The veteran did not express 
disagreement and the decision became final.  

2.  A petition to reopen the claim for service connection for 
PSTD was received by the RO on June 23, 2003.  

3.  The veteran's chronic diarrhea is manifested by episodes 
of chills, abdominal cramping, and the need to seek relief on 
short notice multiple times over a period of several hours.  
Episodes occur three times per week, every second or third 
day. 
The veteran does not take medication or use absorbent 
garments.  The condition disturbs travel, recreation, and 
activities of family and daily living.  The condition causes 
the veteran to interrupt his work and occasionally fall 
behind on his work schedule.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 23, 
2003, for service connection for PSTD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 

2.  The criteria for an increased initial rating greater than 
10 percent for chronic diarrhea have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.114, Diagnostic Code (DC) 7319 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003 and January 
2005; rating decisions in December 2004 and March 2005; and 
statements of the case in August 2005 and January 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a heavy equipment operator in an Army 
engineering unit including service in the Southwest Asia 
Theater of Operations from September 1990 to April 1991.  He 
contends that the effective date for service connection for 
PTSD should be in February 1991, the date of the traumatic 
event related to his PTSD.  He also contends that his chronic 
diarrhea is more severe and seeks a higher initial rating.  

Earlier Effective Date for Service Connection for PTSD

The effective date for the grant of service connection based 
on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R.
§ 3.400.  

In August 1997, the RO denied a claim for service connection 
for PTSD on the basis that the claim was not well grounded.  
Specifically, the RO found that there was no objective 
evidence of a diagnosis of PTSD meeting the requirements of 
38 C.F.R. § 4.125 (1996) and the third edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-III). The veteran had not 
responded to a request for information regarding specific 
traumatic events in service.   The veteran did not express 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105 (b), (c) (West 2002); 38 C.F.R. § 20.302 (2006). 

On June 23, 2003, the RO received the veteran's petition to 
reopen the claim for service connection for PTSD.  He 
provided new and material evidence including details of a 
traumatic event in service.  VA outpatient treatment records 
starting in November 2003 show that the veteran underwent a 
series of mental health assessments.  In March 2004, a VA 
examiner noted a diagnosis of PTSD.  

The Board concludes that an effective date for service 
connection for PTSD earlier than June 23, 2003, is not 
warranted.  The Board acknowledges the veteran's contention 
that his disorder arose at the time of the occurrence of a 
stressful event in service.  The Board need not address the 
date of onset of the disorder since the applicable law 
specifies that the effective date can be no earlier than the 
receipt of the petition to reopen a final disallowed claim.  
There is no communication of record, subsequent to the August 
1997 final denial and prior to the June 2003 claim to reopen, 
that may be construed as a claim, formal or informal, to 
reopen the claim for service connection for PTSD.  Therefore, 
the effective date can be no earlier than the date of receipt 
of the June 23, 2003, claim to reopen the claim for service 
connection for PTSD.
Accordingly, as the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Initial Rating for Chronic Diarrhea

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities. When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  VA must take into account the veteran's 
entire medical history and circumstances. 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Chronic diarrhea is rated by analogy to irritable colon (or 
bowel) syndrome because the symptomatology and the anatomical 
and functional features are closely related.  Irritable bowel 
syndrome is a functional, commonly psychosomatic disorder of 
the colon characterized by the secretion and passage of large 
amounts of mucus, by constipation alternating with diarrhea, 
and by cramping abdominal pain, and is commonly referred to 
as spastic colon.  Kirwin v. Brown, 8 Vet. App. 148, 154 
(1995).  

A 10 percent rating is warranted if symptoms are moderate, 
with frequent episodes of bowel disturbances with abdominal 
distress.  A 30 percent rating is warranted if symptoms are 
severe with diarrhea, or alternating and constipation, with 
more or less constant abdominal distress.  No higher rating 
is available.  38 C.F.R. § 4.114, DC 7319.  

In May 2002, a VA physician noted the veteran's reports of 
persistent, recurrent diarrhea which occurred every three to 
four days and was accompanied by abdominal cramping and a 
warm, then cold, feeling and cold sweats.  The physician 
noted that the condition was not related to selection of 
foods and that the veteran's sigmoidoscopy was normal. The 
veteran took no medication for the condition.  The physician 
diagnosed irritable bowel syndrome. 

In a December 2003 letter, the veteran's spouse stated that 
the veteran had experienced episodes of chronic diarrhea 
about three weeks of every month for the previous 12 years.  
The episodes included abdominal cramps, cold sweats, and 
diarrhea to the point of immobilization.  In a December 2003 
letter, the veteran's work supervisor stated that the veteran 
experienced bouts of diarrhea every 3 or 4 days and lasting 
for several days.  During an episodic period, the veteran 
would frequently experience cold sweats and cramps without 
warning and would have to interrupt meetings or work to seek 
immediate relief.  He did not indicate that the condition 
caused excessive absence or unsatisfactory performance. 

In December 2003, a VA examiner noted that the veteran had no 
colic, ulcer disease, tenderness in the abdomen, or weight or 
appetite loss.  He diagnosed chronic diarrhea, both night and 
daytime, of unknown etiology.  

VA outpatient treatment records from October 2004 to December 
2005 showed that the veteran was examined and treated about 
every two months, but none of the records showed complaint or 
treatment for chronic diarrhea.  

In a September 2006 Board hearing, the veteran stated that he 
experienced episodes of diarrhea that occurred three times 
per week, every second or third day, both night and daytime.  
An episode started with cold chills, bubbling in the stomach, 
abdominal cramps, and the need to seek immediate relief 
several times in the next few hours.  He described one 
episode where, in combination with adverse weather and other 
circumstances, he fell several weeks behind in his work 
schedule.  He stated that the episodes left him physically 
drained and unable to pursue his favorite recreational 
activities.  He discussed situations where the episodes 
interfered with family and marital life and described 
difficulties in traveling, prompt arrival at work, and 
finding rest facilities while working outdoors.  He stated 
that he did not use absorbent garments or take medication 
with the concurrence of his physician because it would cause 
constipation on days of no episodes.  He stated that he 
mentioned his recurrent condition to VA examiners on each 
occasion when he was seen for treatment for other conditions.  

The Board concludes that an increased rating greater than 10 
percent is not warranted.  Lay and medical evidence showed 
that the veteran experienced intermittent episodes of chills, 
cramping, diarrhea, and subsequent fatigue every two to three 
days, up to three times per week.  The condition caused the 
veteran to interrupt work, recreational, and travel 
activities on short notice and was a source of discomfort and 
embarrassment.  The Board acknowledges that the veteran feels 
his condition is embarrassing and very disruptive to work and 
daily activities of living.  However, the Board considers the 
symptoms to be moderate.  A higher rating is not warranted 
because the symptoms do not include more or less constant 
abdominal distress.  The symptoms were not so severe as to 
cause weight or appetite loss or require the use of 
medication or absorbent garments.  Therefore, the Board finds 
that the symptoms more nearly approximate the criteria of a 
moderate disorder, with frequent episodes of bowel 
disturbances with abdominal distress.

Although the veteran stated that he fell behind in his work 
because of the condition, there is no evidence that the 
veteran is unable to satisfactorily perform the duties of his 
chosen employment.  The Board concludes that an 
extraschedular rating is not warranted because there is no 
evidence that the condition presents such an exceptional or 
unusual disability as to result in a marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321 (b) (2006). 

The weight of the credible evidence demonstrates that the 
veteran's current chronic diarrhea warrants a rating not 
greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date for service connection for post-traumatic 
stress disorder earlier than June 23, 2003 is denied. 

An initial rating greater than 10 percent for chronic 
diarrhea is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


